United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-41253
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL DWIGHT RAVEN, also known as Red,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 3:01-CV-779
                      USDC No. 3:95-CR-10-1
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Dwight Raven, federal prisoner # 46219-079, appeals

the denial of his FED. R. CIV. P. 60(b) motion requesting that the

district court set aside its order dismissing as time-barred his

28 U.S.C. § 2255 motion.    We reject the Government’s contention

that the Rule 60(b) motion should have been treated as a second

or successive § 2255 motion.    Cf. Gonzalez v. Crosby, 125 S. Ct.

2641, 2648 (2005) (holding, in 28 U.S.C. § 2254 context, that

when a Rule 60(b) motion attacks “some defect in the integrity of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-41253
                                -2-

the federal habeas proceedings,” such as alleging that the

district court misapplied the statute of limitations, the motion

is not the equivalent of a successive habeas application and

should not be construed as such).

     We review the district court’s denial of a Rule 60(b) motion

for abuse of discretion.   Dunn v. Cockrell, 302 F.3d 491, 492

(5th Cir. 2002).   Raven has not shown that he was prevented from

filing a timely § 2255 motion due to an impediment created by

governmental action.   See Egerton v. Cockrell, 334 F.3d 433, 436

(5th Cir. 2003); § 2255(2).   Because the district court did not

abuse its discretion, the order denying Raven’s Rule 60(b) motion

is AFFIRMED.